             Case 2:20-cv-00974-RFB-VCF Document 16 Filed 07/31/20 Page 1 of 3



 1   LEONARD T. FINK, ESQ.
     Nevada Bar No. 6296
 2   RAVEN YIM, ESQ.
 3   Nevada Bar No. 14972
     SPRINGEL & FINK LLP
 4   9075 W. Diablo Drive, Suite 302
     Las Vegas, NV 89148
 5   Telephone: (702) 804-0706
 6   Facsimile: (702) 804-0798
     E-Mail:      lfink@springelfink.com
 7                ryim@springelfink.com
 8   Attorneys for Defendant,
 9   RESURGENT CAPITAL SERVICES, LP

10                                 UNITED STATES DISTRICT COURT
11                                        DISTRICT OF NEVADA
12
     CHADWICK M. FUJISHIGE, an individual,          Case No.: 2:20-CV-00974-RFB-VCF
13
14            Plaintiff,                            STIPULATION AND ORDER TO EXTEND
                                                    DEFENDANT RESURGENT CAPITAL
15   vs.                                            SERVICES, LP’S TIME TO RESPOND TO
                                                    COMPLAINT
16   RESURGENT          CAPITAL    SERVICES
     LIMITED PARTNERSHIP, a Foreign Limited
17   Partnership;  EQUIFAX     INFORMATION
     SERVICES LLC, a Foreign Limited-Liability
18   Company;     EXPERIAN     INFORMATION
     SOLUTIONS, INC., a Foreign Corporation;
19   and TRANS UNION LLC, a Foreign Limited-
     Liability Company,
20
              Defendants.
21
22
     AMENDED STIPULATION AND ORDER TO EXTEND DEFENDANT RESURGENT CAPITAL
23                 SERVICES, LP, TIME TO RESPOND TO COMPLAINT
24            Defendant RESURGENT CAPITAL SERVICES, LP (“RESURGENT”), and Plaintiff
25   CHADWICK M. FUJISHIGE (“PLAINTIFF”) (collectively the “Parties”), stipulate and agree as
26   follows:
27            1.      RESURGENT requires additional time to investigate PLAINTIFF’S allegations and
28   respond to PLAINTIFF’S Complaint. This is RESURGENT’S first request for an extension; and

                                                    -1-

           AMENDED STIPULATION AND ORDER TO EXTEND DEFENDANT RESURGENT CAPITAL SERVICE’S
                                   TIME TO RESPOND TO COMPLAINT
           Case 2:20-cv-00974-RFB-VCF Document 16 Filed 07/31/20 Page 2 of 3



 1          2.     The Parties hereby stipulate to extend RESURGENT’S time to respond to the Complaint
 2   from July 31, 2020, to August 28, 2020 (28 days).
 3          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that RESURGENT’S response to
 4   PLAINTIFF’S Complaint shall be filed on or before August 28, 2020.
 5
 6   DATED this 31st day of July 2020.               DATED this 31st day of July 2020.
 7          COGBURN LAW OFFICES                                SPRINGEL & FINK LLP
 8
 9
     By:   /s/ Erik W. Fox (w/permission)            By:          /s/ Leonard T. Fink         .
10                                                             LEONARD T. FINK, ESQ.
            ERIK W. FOX, ESQ.
     .




11          NEVADA BAR NO. 8804                                NEVADA BAR NO. 6296
            2508 ST. ROSE PARKWAY, SUITE 330                   RAVEN YIM, ESQ.
12          HENDERSON, NEVADA. 89074                           NEVADA BAR NO. 14972
                                                               9075 W. DIABLO DRIVE, SUITE 302,
13
            Attorneys for Plaintiff,                           LAS VEGAS, NV 89148
14          CHADWICK M. FUJISHIGE
                                                               Attorneys for Defendant,
15                                                             RESURGENT CAPITAL SERVICES,
                                                               LP
16
17
18   IT IS SO ORDERED:

19          Dated this 31st day of July, 2020.
20
                                                 ____________________________________
21                                                     Cam Ferenbach
                                                       United States Magistrate Judge
22
23
24
25
26
27
28

                                                         -2-

         AMENDED STIPULATION AND ORDER TO EXTEND DEFENDANT RESURGENT CAPITAL SERVICE’S
                                 TIME TO RESPOND TO COMPLAINT
       Case 2:20-cv-00974-RFB-VCF Document 16
                                           15 Filed 07/31/20 Page 3 of 3



From: Erik W. Fox <EWF@cogburncares.com>
Sent: Friday, July 31, 2020 1:11 PM
To: Ben Mohandesi <bmohandesi@yumollp.com>
Cc: Leonard Fink <lfink@springelfink.com>; Raven Yim <ryim@springelfink.com>
Subject: Re: Chadwick M. Fujishige v. Resurgent Capital Services et al

Signature authorized

Erik Fox
Cogburn Law Offices
702.748.7777
cogburnlaw.com



Erik W. Fox
Attorney
2580 St. Rose Parkway, Suite 330
Henderson, NV 89074
Ph. (702) 748-7777
Fax (702) 966-3880
www.CogburnCares.com




On Jul 31, 2020, at 11:00 AM, Ben Mohandesi <bmohandesi@yumollp.com> wrote:


Erik,
Please see the attached stipulation to extend Resurgent’s deadline to respond to August 28 (28 day
extension). Kindly confirm that we can e-sign for you and file the stipulation. Thank you

--
Ben Mohandesi
YU | MOHANDESI LLP
633 West Fifth Street, Suite 2800
Los Angeles, CA 90071
213.377.5505 Direct | 213.377.5501 Fax
www.yumollp.com

       This email, along with any attachments, is confidential and may well be legally privileged. If you have received it in error, you are
       on notice of its status. Please notify us immediately by reply e-mail and then delete this message from your system. Please do
       not copy it or use it for any purposes, or disclose its contents to any other person. Thank you for your cooperation. To ensure
       compliance with Internal Revenue Service Circular 230, we inform you that any U.S. Federal Tax advice contained in this
       communication is not intended or written to be used, and cannot be used, for the purpose of (1) avoiding penalties under the
       Internal Revenue Code or (2) promoting, marketing or recommending to another party any tax-related matter[s] addressed herein.
